Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-14 are currently under examination, wherein all the claims have been amended in applicant’s amendment filed on December 1st, 2022. The previously withdrawn method claim 15 has been withdrawn by the applicant in the same amendment wherein claim 15 has also been amended.
Status of Previous Rejections
2.	The previous rejections of claims 1-14 under 35 U.S.C. 103 as stated in the Office action dated August 5, 2022 have been withdrawn in light of applicant’s amendment filed on December 1st, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2017-113776 A).
	With respect to claims 1-14, JP (‘776 A) discloses a resin flux cored solder comprising a solder filled with a flux comprising by weight about 65% or more of a volatile rosin including a hydrogenated rosin; up to about 30% of a non-volatile rosin including an acid-modified rosin; and up to about 15% of an activator including up to about 10% of an organic acid including glutaric acid, adipic acid, azelaic acid and succinic acid, an organohalogen compound including 1-bromo-2-butanol, 1-bromo-2-propanol, 3-bromo-1-propanol, 3-bromo-1,2-propanediol, 1,4-dibromo-2-butanol, 1,3-dibromo-2-propanol, 2,3-dibromo-1-propanol and 2,3-dibromo-1,4-butanediol, an amine including triethylenetetramine and an amine hydrohalide salt including ethylamine hydrobromide respectively (abstract, paragraphs [0011]-[0013] and [0017]-[0021]). The ranges of the rosins and activators disclosed by JP (‘776 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of JP (‘776 A) with an expectation of success because JP (‘776 A) discloses the same utility over the entire disclosed ranges. 
The recitation in lines 1-5 of claim 1 has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
JP (‘776 A) does not specify the viscosity as claimed in claim 2 and the flux weight as claimed in claims 3 and 4. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and JP (‘776 A)’s fluxes are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same viscosity and the same flux weight as claimed would be expected with the claimed and JP (‘776 A)’s fluxes.
Response to Arguments
4.	The applicant’s arguments filed on December 1st, 2022  have been fully considered but they are not persuasive.	
The applicant argues that bromocarboxylic acid disclosed by JP (‘776 A) is excluded from the organic acids and organohalogen compounds as claimed in claim 1 as amended; and JP (‘776 A) teaches away from the claimed organohalogen compounds. In response, see the new ground of rejection of the organic acids and organohalogen compounds as claimed in claim 1 as amended. The examiner notes that JP (‘776 A) discloses at least eight organohalogen compounds as claimed (paragraph [0019]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the claimed organohalogen compounds included in the organohalogen compounds disclosed by JP (‘776 A) with an expectation of success, because JP (‘776 A) discloses the same utility of the organohalogen compounds in the entire disclosed group (paragraph [0019]). JP (‘776 A) does not teach away from using the claimed organohalogen compounds at all.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


12/9/2022